In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Mahon, J.), entered July 29, 2003, which granted the plaintiffs’ motion to direct the defendant to make the bus involved in the accident available for discovery and inspection after the notice of issue had been vacated.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the plaintiffs’ motion to make the bus involved in the accident available for discovery and inspection after the note of issue had been vacated (see CPLR 3101; cf. 22 NYCRR 202.21 [d]).
The defendant’s remaining contention is improperly raised for the first time on appeal and, in any event, is without merit (see Donnell v Madison Ave.-53rd St. Corp., 214 AD2d 307 [1995]). Altman, J.P., Krausman, Goldstein and Mastro, JJ., concur.